Exhibit 10.8


 
THIRD AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AND CONSULTING AGREEMENT
 
THIS THIRD AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AND CONSULTING AGREEMENT
(this “Third Amendment”) is made as of November 8, 2011 by and between STEVEN H.
BARUCH, residing at [Address] (“Executive”), and PRESIDENTIAL REALTY
CORPORATION, a Delaware corporation having offices at 180 South Broadway, White
Plains, New York 10605 (the “Company”).
 
WITNESSETH:
 
WHEREAS, Executive and the Company entered into that certain Employment and
Consulting Agreement, made January 31, 2005, as of January 1, 2004, which
agreement was modified by a First Amendment dated January 3, 2006, then amended
and restated as of December 12, 2007 and, as so amended and restated, modified
by a letter agreement dated October 13, 2008, and a Second Amendment to Amended
and Restated Employment Agreement dated August 25, 2010 (collectively, the
“Agreement”); and
 
WHEREAS, the Company terminated the employment of Executive under the Agreement
as of December 31, 2010 (the “Termination Date”);
 
WHEREAS, PDL Partnership, a New York general partnership of which Executive is a
general partner (the “Seller”) owns 198,735 shares of  Class A Common Stock, par
value $0.10 per share of the Company (the “Class A Common Stock”), and is
entering, simultaneously with the execution and delivery of this Third
Amendment, into a Class A Stock Purchase Agreement with BBJ Family Irrevocable
Trust (the “Class A Purchaser”), pursuant to which the Seller will sell to the
Class A Purchaser and the Class A Purchaser will purchase from the Seller
177,013 shares of Class A Common Stock (the “Class A Sale”);
 
WHEREAS, the Class A Purchaser has conditioned its execution and delivery of the
Class A Stock Purchase Agreement and the consummation of the Class A Sale, upon
the Company and Executive amending the Agreement as set forth herein; and
 
WHEREAS, the parties desire to modify the terms of the Agreement as set forth
herein.
 
NOW, THEREFORE, for good and valuable consideration receipt of which is hereby
acknowledged, it is agreed by the parties as follows:
 
1.           All capitalized terms used in this Third Amendment and not
otherwise defined shall have the meaning ascribed thereto in the Agreement.
 
2.           To the extent not previously resigned, Executive hereby resigns
from any and all positions held at any of the Released Parties (as defined
below).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           The Company’s obligations with respect to the Lump Sum Amount as
set forth in Paragraph 4 (b) of the Second Amendment are amended as follows:
 
 
(a)
The Lump Sum Amount is reduced to $463,425.

 
 
(b)
The Lump Sum Amount as so reduced will be paid as follows:

 
 
(i)
$308,950 on the date hereof, receipt of which is acknowledged; and

 
 
(ii)
$154,475 (the “Deferred Amount”) in one lump sum payment on the third
anniversary hereof

 
 
(iii)
less in each case appropriate tax withholdings.

 
 
(c)
Payment of the Deferred Amount is not contestable by the Company for any reason
whatsoever

 
4.           Notwithstanding anything in Section 9 of the Second Amendment to
the contrary, Executive shall not be required to provide any consulting services
to the Company subsequent to the Termination Date.
 
5.           The parties acknowledge that (i) the Plan has been terminated and
the proceeds thereof distributed to the participants therein in accordance with
their respective allocable share thereof, and (ii) the Company has transferred
to Executive ownership of the automobile used by Executive as set forth in
Paragraph 4(b) of the Second Amendment in its then “as is” condition..
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Except as specifically set forth herein, neither the Company nor
the Executive shall have any further rights or obligations under the
Agreement.  Executive acknowledges that, except for the Lump Sum Amount, there
are no further sums or other consideration due and owing to him by the Company
on account of his prior employment by the Company or for any other
reason.  Executive reaffirms that as of the Termination Date, Executive has no
further right to any compensation, fee or benefit from the Company, including
but not limited to any salary, bonus, retirement payment, consulting payment,
paid vacation, paid sick leave, fringe benefit, pension contribution, insurance
(including insurance proceeds related to the use of the vehicle transferred as
described in Section 5 herein), or the use of an automobile, or any other
compensation to which Executive would otherwise be entitled.  Upon Executive’s
execution of this Third Amendment, and in consideration for the payments
described in Section 3 above and the Class A Purchaser executing the Class A
Stock Purchase Agreement and the consummation of the Class A Sale, Executive
hereby unconditionally releases and completely and forever discharges the
Company, on behalf of and for the benefit of itself and all related corporate
entities and partnerships, its and their members, officers, directors, managers,
partners, shareholders, agents, attorneys, employees, successors and assigns
(“Released Parties”) from any and all rights and claims, losses, damages, causes
of action, complaints, lawsuits, obligations, demands and liabilities of any
kind, whether known or unknown, suspected or unsuspected, arising directly or
indirectly out of or in connection with any act, omission, or event related to
his employment with the Company or the termination of that employment for any
and all reasons and occurring prior to the date of this Third Amendment.  This
Third Amendment and such release of claims specifically include any and all
claims for attorney’s fees, expenses and costs which are incurred by Executive
for any reason.  Executive specifically releases the Released Parties, to the
maximum extent permitted by law, from any and all claims that he had, has, or
may have against the Released Parties arising out of or relating to any conduct,
matter, event or omission existing or occurring before the date of this Third
Amendment, including, but not limited to, the following:
 
 
(a)
any rights or claims which Executive may have to any equity or equity-type
interest in the Company beyond such rights or claims as a stockholder of the
Company;

 
 
(b)
any rights or claims for unpaid or withheld wages, severance, benefits, bonuses,
commissions and/or compensation of any kind;

 
 
(c)
any rights or claims for reimbursement of expenses of any kind;

 
 
(d)
any rights or claims which Executive may have based upon the Age Discrimination
in Employment Act or the Older Workers Benefit Protection Act, which prohibit
age discrimination in employment; Title VII of the Civil Rights Act of 1964, as
amended, which prohibits discrimination in employment based on race, color,
creed, national origin or sex; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the Americans with Disabilities Act of 1990,
which prohibits discrimination against disabled persons; the Employee Retirement
Income Security Act, which regulates employment benefits or any other federal,
state or local laws or regulations prohibiting employment discrimination or
which otherwise regulate employment terms and conditions; or any rights or
claims for retaliation under any of the foregoing laws;

 
 
(e)
any rights or claims under the National Labor Relations Act;

 
 
(f)
any rights or claims for violation of public policy;

 
 
(g)
any other rights or claims for retaliation and/or any whistleblower claims;

 
 
(h)
any rights or claims for emotional distress or pain and suffering; and/or

 
 
(i)
any other statutory or common law rights or claims, now existing or hereinafter
recognized, known or unknown, asserted or unasserted, but not limited to breach
of express or implied contract, wrongful discharge, unfair treatment, libel,
slander, intentional infliction of emotional distress, invasion of privacy,
fraud, wrongful discharge, promissory estoppel, equitable estoppel and
misrepresentation.

 
 
3

--------------------------------------------------------------------------------

 
 
In consideration of the reductions in the compensation payable to Executive
provided in this Third Amendment and the other obligations of Executive
hereunder, to the extent permitted by law and to the extent any such release
would not adversely affect the rights of the Released Parties under any
indemnification policy now or hereafter in effect, the Released Parties hereby
unconditionally release and completely and forever discharge Executive, his
heirs, executives and assigns, from any and all rights and claims, losses,
damages, causes of action, complaints, lawsuits, obligations, demands and
liabilities of any kind, whether known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in connection with any act, omission,
or event related to his employment with the Company or the termination of that
employment for any and all reasons and occurring prior to the date of this Third
Amendment.


7.           Notwithstanding the provisions of Section 6 herein, Executive does
not waive any right to seek indemnity from the Company for those acts or
omissions for which a director or an officer of the Company would be entitled
pursuant to the Company’s Certificate of Incorporation and/or bylaws or any
indemnification agreement between the Company and Executive or pursuant to any
indemnification agreement maintained by the Company for the benefit of
Executive,
 
8.           In conjunction with the execution of this Third Amendment and for
the consideration received herein, Executive further agrees as follows:
 
 
(a)
To take no action and make no statement which is inconsistent with his
obligations contained in this Third Amendment;

 
 
(b)
To return or confirm that he no longer has any material or property (whether
tangible or intangible) belonging to the Company or obtained or prepared by or
for Executive or used by Executive in the course of Executive’s employment with
the Company, including but not limited to, any credit cards, cell phones and the
associated phone numbers, keys or computer files, documents, data, records,
software, customer information, scientific or other data stored in electronic
form, or financial information; and

 
 
(c)
To cooperate fully with any reasonable request of the Company or any other
Released Party to provide truthful information and/or materials to them or to
otherwise provide reasonable assistance to any of them in matters relating to
the performance of his former duties.

 
 
4

--------------------------------------------------------------------------------

 
 
9.           Executive will not divulge, furnish or make available to any person
any knowledge or information with respect to the business or affairs of any
Company or its subsidiaries which is confidential, including, without
limitation, “know-how,” trade secrets, customer and supplier lists, pricing
policies, operational methods, marketing plans or strategies, business
acquisition or disposition plans, new personnel employment plans, methods,
technical processes, designs and design projects, inventions and research
projects and financial budgets and forecasts of the Group except (1) information
which at the time is available to others in the business or generally known to
the public other than as a result of disclosure by Executive not permitted
hereunder, and (2) when required to do so by a court of competent jurisdiction,
by any governmental agency or by any administrative body or legislative body
(including a committee thereof) with purported or apparent jurisdiction to order
Executive to divulge, disclose or make accessible such information.  All
memoranda, notes, lists, records, electronically stored data, recordings or
videotapes and other documents (and all copies thereof) made or compiled by
Executive or made available to the Executive (whether during his employment by
the Company or by any predecessor thereof) concerning the business of the
Company or any predecessor thereof shall be the property of the Company.
 
10.           Executive will not, in any communication with any person or
entity, including, without limitation, any actual or potential customer, client,
investor, vendor, or business partner of Company, or any third-party media
outlet, make any derogatory, disparaging or critical negative statements,
orally, written or otherwise, against Company or any other Released
Party.  Nothing herein shall prevent Executive from testifying truthfully in
connection with any litigation, arbitration or administrative proceeding when
compelled by subpoena, regulation or court order to do so.
 
11.           By entering into this Third Amendment, the Company and the
Released Parties do not admit and expressly deny that they have violated any
contract, rule, law or regulation, including, but not limited to, any federal,
state or local law or regulation relating to employment or employment
discrimination.
 
12.           The parties mutually agree that neither party will make any public
announcements regarding the separation contemplated by this Third Amendment or
disclose any of the terms of this Third Amendment without the prior written
consent of the other party.
 
[Signature Page Follows
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the day
and year first above written.
 

 
PRESIDENTIAL REALTY CORPORATION
           
By:  
/s/ Robert Feder
     
Robert Feder
     
Chairman of the Board of Directors
            /s/ Steven H. Baruch     Steven H. Baruch  

 
 
6

--------------------------------------------------------------------------------

 

